                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


UNIVERSITY SPINE CENTER, on
assignment of Michael H., and FIRST
ASSIST NJ, LLC, on assignment of
Michael H.,

      Plaintiffs,
                                                  Civ. No. 19-12639 (1CM) (JBC)
      V.
                                                             OPINION
ANTHEM BLUE CROSS OF
CALIFORNIA, QUALCARE INC., and
SILGAN CONTAINERS
CORPORATION

      Defendants.


KEVIN MCNULTY, U.S.D.J.:
       Plaintiffs University Spine Center and First Assist NJ LLC sued Anthem
Blue Cross Life and Health Insurance Company under the Employee
Retirement Income Security Act of 1974 (“ERISA”). They seek recovery of
approximately $60,000 that they incurred while performing spinal surgery on
patient Michael H. in 2016.
      Now before the Court is Anthem’s motion to dismiss the complaint,
pursuant to Fed. R. Civ. P. 12(b)(6). (DE 21).1 For the following reasons, the
motion is GRANTED, without prejudice.
 I.   BACKGROUND
       Solely for purposes of this motion, the allegations in the complaint are
assumed to be true and all inferences are drawn in favor of the plaintiff.




       “DE —n refers to the docket entries in this case. “Compl.   refers to the
allegations in the complaint.
     A. The Parties
           Plaintiff University Spine Center (“USC”) is a medical practice consisting
of spine surgeons and related healthcare practitioners. (Compi.                 ¶   2). USC is
located in Passaic County, New Jersey. (Compl.             ¶   2). Plaintiff First Assist NJ
LLC is a medical practice that also consists of spine surgeons and related
heafthcare practitioners. (Compl.         ¶   3). First Assist is located in Union County,
New Jersey. (Compl.        ¶   3).
           Defendants are Anthem Blue Cross Life and Health Insurance Company,2
Qualcare, Inc., and Silgan Containers Corporation. (See generally Compl.). All
defendants conduct business in New Jersey. (Compl.                   ¶   6).
     B. Facts
           On November 6, 2015, USC and First Assist surgeons conducted spinal
surgery on patient Michael H. at Robert Wood Johnson University Hospital in
Rahway, New Jersey. (Compl.          ¶   9 & 10; DE 1-1). At the time, Michael H. had
an ERISA-qualified employee benefit plan that reimbursed out-of-network
services at “usual and customary rates.” (Compl.               ¶17   8 & 14; DE 1-4).
           After the surgery, USC and First Assist billed Defendants $129,734 for
the surgery. (Compl.       ¶   11; DE 1-2). Those costs are similar to those charged by
other providers in the area. (Compi.           ¶   12). However, Defendants reimbursed
USC and First Assist less than $3000. (Compl.              ¶   13). USC and First Assist
exhausted all administrative remedies before filing this federal lawsuit. (Compl.
¶   7).3




2      Anthem’s full corporate name is “Anthem Blue Cross Life and Health Insurance
Company,” but the company was inaccurately pled as “Anthem Blue Cross of
California.” (DE 21-3 at 1).
       The complaint contains relatively few details. The factual recitation, in its
entirety, reads:
           8. Upon information and belief, at all material times Patient had health
           insurance by way of an ERISA governed employee welfare benefit plan
           (the “Plan”).

                                                   2
    C. Procedural History
       USC and First Assist filed this lawsuit on May 17, 2019. (DE 1). They
claim that defendants Anthem Blue Cross of California, Qualcare, Inc.,4 and
Silgan Containers Corporation violated the Employee Retirement Income
Security Act of 1974 (“ERISA”) by under-reimbursing them for the costs of
Michael H.’s surgery. (DE 1). Michael H. is not a party to this lawsuit. (DE 1).


       9. On November 6, 2015 medical practioners [sic] at University Spine and
       First Assist NJ, LLC provided medically necessary and reasonable
       services to Michael [H.] (“Patient”). See UDE 1-1)].
       10. Specifically, on November 6, 2015, Patient undenvent a lumbar
       laminectomy and diskectomy at the L4-L5 vertebrae. See [(DE 1-1)].
       11. Subsequently, HICFs [presumably “health insurance claim forms”]
       were submitted to Defendants or its agent for an amount totaling
       $129,734.00 for the treatment/services/supplies discussed above. [(DE
       1-2)].
      12. The charges for the services performed by University Spine and First
      Assist and other medical professionals at University Spine and First
      Assist charges were in line with other similar providers in their
      geographic area.
       13. Defendants, however, remitted less than $3,000.00, for the above-
       referenced treatment. See EOBs attached as [(DE 1-3)].
       14. According to the plan documents, out-of-network services are to be
       reimbursed at usual and customary rates. See [(DE 1-4)].
       15. Based upon Plaintiffs Counsel’s research, readily available
       databases, and common sense it is readily apparent that reimbursing
       less than 53,000.00 for, inter alia, a lumbar laminectomy and
       diskectomy at the L4-L5 vertebrae is not within the reasonable and
       customary charge for providers in the geographic area of Plaintiff.
      16. In fact, according the Plaintiffs’ Counsel’s research Defendants
      underpaid their reimbursement of CPT Codes 63047 and 69990 by over
      $60,000.00 for both the primary and assistant surgeon claims.
      17. Accordingly, Patient brings this action for the recovery of the balance
      of benefits due to Patient under the Plan for the treatment rendered to
      him by University Spine and First Assist NJ, LLC.
(Compi. (emphasis in original)).
4     On July 24, 2019—with the parties’ stipulation—the case was dismissed
without prejudice as to Qualcare. (DE 20).


                                           3
         On August 21, Anthem filed this motion to dismiss the complaint for
failure to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6). (DE 21).
H.       DISCUSSION AND ANALYSIS
         Anthem moves to dismiss the complaint on four grounds. Anthem argues
that (1) Plaintiffs have not pled that they have standing to bring ERISA claims;
(2) Plaintiffs failed to specifically plead how the employee-benefit pJan was
breached; (3) Plaintiffs failed to allege that they exhausted all administrative
remedies before filing this lawsuit; and (4) the complaint is time-barred by the
limitation period specified in the plan. Because I find that Plaintiffs have not
alleged that they have standing to bring this action and have not sufficiently
pled allegations to state an ERISA claim, I do not reach the other issues.
     A. Standard of Review
         Rule 12(b)(6) provides for the dismissal of a complaint, in whole or in
part, if it fails to state a claim upon which relief can be granted. See Fed. R.
Civ. P. 12(b)(6). The defendant, as the moving party, bears the burden of
showing that no claim has been stated. Animal ScL Prods., Inc. v. China
Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011). For the purposes of a
motion to dismiss, the facts alleged in the complaint are accepted as true and
all reasonable inferences are drawn in favor of the plaintiff. N.J. Carpenters &
the Trs. Thereof a Tishman Const. Corp. of N.J., 760 F.3d 297, 302 (3d Cir.
2014).
         Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiffs obligation to
provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell At?. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiffs right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also W. Run Student Hous. Assocs., LLC v. Huntington Nat. Bank, 712
F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met “when the



                                           4
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he
plausibility standard is not akin to a ‘probability requirement’.    .   .   it asks for
more than a sheer possibility.” Iqbal, 556 U.S. at 678.
      The Court in considering a Rule 12(b)(6) motion is confined to the
allegations of the complaint, with narrow exceptions:
      Although phrased in relatively strict terms, we have declined to
      interpret this rule narrowly. In deciding motions under Rule
      12(b)(6), courts may consider “document[s] integral to or explicitly
      relied upon in the complaint,” In re Burlington Coat Factory Sec.
      Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (emphasis in original), or
      any “undisputedly authentic document that a defendant attaches
      as an exhibit to a motion to dismiss if the plaintiffs claims are
      based on the document,” Pension Ben. Guar. Corp. ic White Consol.
      Indus., 998 F.2d 1192, 1196 (3d Cir. 1993).

In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125, 134 n.7 (3d Cir.
2016);see also Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (“However,
an exception to the general rule is that a ‘document integral to or explicitly
relied upon in the complaint’ may be considered ‘without converting the motion
to dismiss into one for summary judgment. “‘) (quoting In re Burlington Coat
Factory, 114 F.3d at 1426); Pension Ben. Guar. Corp., Inc., 998 F.2d at 1196.
   B. ERISA
          1. Standing to Sue
      Plaintiffs have not alleged facts to support an inference that they have
standing pursuant to ERISA       §   502(a) to sue Anthem for payment of services
rendered to Michael H. Section 502(a) of ERISA empowers “a participant or
beneficiary” to bring a civil action “to recover benefits due to him under the
terms of his plan.” ERISA   §   502(a), 29 U.S.C. 1132(a); see also Pascack Valley
Hosp. v. Local 464A UFCW Welfare Reimbursement Plan, 388 F.3d 393, 400 (3d
Cir. 2004). The statute defines “participant” as follows:

        any employee or former employee of an employer, or any
      member or former member of an employee organization, who is or

                                             5
         may become eligible to receive a benefit of any type from an
         employee benefit plan which covers employees of such employer or
         members of such organization, or whose beneficiaries may be
         eligible to receive any such benefit.

ERISA    § 3(7); see also 29 U.S.C. § 1002(7). A “beneficiary” is “a person
designated by a participant, or by the terms of an employee benefit plan, who is
or may become endUed to a benefit thereunder.” ERISA        § 3(8); see also 29
U.S.C.   § 1002(8). Healthcare providers that are neither participants nor
beneficiaries in their own right may obtain derivative standing by assignment
from a plan participant or beneficiary. CardioNet, Inc. v. Cigna Health Corp.,
751 F.3d 165, 176 n.10 (3d Cir. 2014).
      The parties dispute whether there was a valid assignment, i.e., whether
Plaintiffs have derivative standing to sue on the plan on behalf of Michael H.
Under Third Circuit precedent, an assignment gives a healthcare provider
standing to sue the insurance company for underpayment under ERISA
§ 502(a):
      [W]hen a patient assigns payment of insurance benefits to a
      healthcare provider, that provider gains standing to sue for that
      payment under ERISA § 502(a). An assignment of the right to
      payment logically entails the right to sue for non-payment.
      After all, the assignment is only as good as payment if the provider
      can enforce it.

N. Jersey Brain & Spine Ctr. a Aetna, Inc., 801 F.3d 369, 372—73 (3d Cir.
2015); see also Franco v. CIGNA, 647 F. App5c 76, 81—82 (3d Cir. 2016) (same);
Tango Transp. v. Healthcare Fin. Sen’s. LLC, 322 F.3d 888, 889 (5th Cir. 2003)
(holding that an assignment reading “I hereby assign payment of hospital
benefits directly to Mississippi Baptist Medical Center herein specified and
otherwise payable to me” encompassed the right to sue the insurer); LV Sen’s.
of Am., Inc. v. Inn Dev. &Mgmt., 182 F.3d 51,54 n.3 (1st Cir. 1999) (holding
that an assignment of the right to payment only “easily cleaned]” the low
hurdle of a “colorable claim” for derivative standing, and the argument that an




                                          6
assignment to receive payment did not include the right to file suit “wrongly
conflate[d] two distinct inquiries” as to standing and scope).

      In North Jersey Brain & Spine Center a Aetna, Inc., the Third Circuit
found that the following language, signed prior to surgery, constituted an
assignment that was sufficient to grant the healthcare provider, New Jersey
Brain & Spine Center (“NJBSC”) standing to sue under ERISA:
      I authorize LNJBSC] to appeal to my insurance company on my
      behalf. .   I hereby assign to [NJBSCj all payments for medical
                  .   .



      services rendered to myself or my dependents.

801 F.3d 369, 37 1—73 (3d Cir. 2015).
      In University Spine Center, o/b/o Kim. W. v. Anthem Blue Cross Blue
Shield, No. 17-9 108 (D.N.J. July 5, 2018) [hereinafter Kim W.], I determined
that an “Assignment and Release”—signed prior to treatment—was sufficiently
similar and therefore conferred standing upon the healthcare provider. I did
not credit the insurer’s argument that that in order to validly confer standing
an assignment must take place post-treatment:
      I do not agree with Anthem BCBS that additional requirements of
      specificity must be met under the circumstances. In particular,
      Third Circuit precedent does not squarely require a post-treatment
      assignment document, additional text specifying the scope of
      assignment, or an identification of the insurer by name in the text
      of the assignment. Nor is there a meaningful distinction to be
      drawn between the right to receive payment and the right to sue if
      it is not received; the Third Circuit has held explicitly that “[a]n
      assignment to receive payment of benefits necessarily incorporates
      the right to seek payment.” N. Jersey Brain & Spine Ctr., 801 F.3d
      at 371—73 (citing LV Servs. of Am., Inc. v. Inn Dev. & Mgmt., Inc., 7
      F. Supp. 2d 79, 84 (D. Mass. 1998)).

(Kim W at 8—9).
      In this case, we need not deal with such subtleties. Plaintiff health care
providers have failed to allege at all that Michael H. assigned them the right to
pursue on his behalf. This is not a matter where, as in North Jersey Brain &
Spine Center and Kim. V/, the dispute concerns the timing of the assignment.
Instead, the healthcare providers—USC and First Assist—altogether failed to

                                        7
allege facts from which standing could be inferred. Anthem rightly
distinguishes this dispute from North Jersey Brain & Spine Center and Kim. W
because here, the complaint does not on its face allege that an assignment
occurred—either pre- or post-treatment. Indeed, Plaintiffs allege only that
“Patient brings this action,” which from the face of the complaint does not
appear to be true. (Compl.    ¶   17). Michael H. is a not a party to this lawsuit,
and the complaint is otherwise silent on the assignment issue. Because the
complaint does not allege that Michael H. assigned Plaintiffs the right to stand
in his shoes, Plaintiffs do not have standing to bring this action.
      And there is more—or less. Plaintiffs have not even alleged the existence
of a relationship between Anthem and the patient. The unstated premise of this
lawsuit seems to be that Anthem undenvrote Michael H.’s insurance policy and
then refused to fully reimburse USC and First Assist after they provided
medical care to him. That inference remains speculative, however, because
Plaintiffs have not alleged any facts that would establish such a relationship.
The complaint merely alleges that “Defendants were present and engaged in
significant activities in the State of New Jersey,” that “Patient had health
insurance by way of an ERISA governed employee welfare benefit plan.” It does
not even allege which ERISA plan the patient was a member of. (Compl.           ¶     4 &
8—16). The factual recitation concludes that, “Patient brings this action for the
recovery of the balance of benefits due to Patient under the Plan for the
treatment rendered to him by University Spine and First Assist NJ, LLC.”
(Compi.   ¶   17). The complaint fails to allege that Anthem was in any way
required to bear the cost of Michael H.’s surgery. This is taking boilerplate
pleading too far.
          2. Sufficiency of the Pleadings
      Plaintiffs also have failed to plead a plausible claim for additional
reimbursement under the plan. The District of New Jersey has dismissed
ERISA claims where plaintiffs failed to cite to specific plan provisions: “It is the
Plaintiffs burden of proof to have the plan documents and cite to specific plan



                                             S
provisions when filing a civil complaint to obtain ERISA benefits.” Ruiz u.
Campbell Soup Co., No. 12-6131, 2013 WL 1737242 at *3 (D.N.J. Apr. 22,
2013) (citing Broad St. Surgical Center, LLC u. UnitedHealth Grp., Inc., No.
11-2775, 2012 WL 762498 at *15 (D.N.J. Mar. 6, 2012)).
        A plaintiff seeking to recover under section 502(a)(1)(B) must
        demonstrate that the benefits are actually ‘due’; that is, he or she
        must have a right to benefits that is legally enforceable against the
        plan” and that the plan administrator improperly denied him or
        her those benefits. Hooven v. Exron Mobil Corp., 465 F.3d 566, 574
        (3d Cir. 2006). “ERISA’s framework ensures that employee benefit
        plans be governed by written documents and summary plan
        descriptions, which are the statutorily established means of
        informing participants and beneficiaries of the terms of their plan
        and its benefits.” In re Unisys Corp. Retiree Medical Benefit ERISA
        Litigation, 58 F.3d 896, 902 (3d Cir. 1995).

Broad St. Surgical Ctr., 2012 WL 762498 at *13; see also Manning v.
Sanofi-Aventis, U.S. Inc., No. 11-1134, 2012 WL3542284 at*3 (M.D. Pa. Aug.
14, 2012) (“To state a claim under        §   502(a)(1)(B), plaintiff must allege that she
was eligible for benefits under the Plan, that defendant wrongfully denied her
benefits and that in doing so, defendant violated          §   502(a)(1)(B).”).
        Plaintiffs fail to meet this standard. As discussed previously, to survive a
motion to dismiss, a plaintiff must plead “factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plain language of
ERISA section 502(a)(1)(B) requires a plaintiff to demonstrate his or her
entitlement to “benefits due to him under the terms of his plan.” ERISA
§   502(a)(1)(B), 29 U.S.C.   §   1 132(a)(1)(B). To that end, the Third Circuit has
explained that, “to assert an action to recover benefits under ERISA, a plaintiff
must demonstrate that ‘he or she [has] a right to benefits that is legally
enforceable against the plan.’” Saltzman v. Indep. Blue Cross, 384 F. Appx 107,
111 (3d Cir. 2010) (quoting Hooven v. Exxon Mobil Corp., 465 F.3d 566, 574 (3d
Cir. 2006)).




                                                 9
      The complaint lacks the allegations necessary to set forth an ERISA
claim. Plaintiffs state in conclusory terms that they have been underpaid.5 And
while the complaint identifies a disparity between the amount claimed by
Plaintiffs and the amount of Anthem’s reimbursement, that disparity alone
does not properly support a claim for relief. Plaintiffs do not point to any
specific plan provision that entitles them to the greater amount.
      Several courts have dismissed similarly vague ERISA claims. In Piscopo
v. Pub. Sew. Elec. & Gas Co., the court dismissed the plaintiffs ERISA section
502(a)(1)(B) claim for wrongful denial of pension and retirement benefits,
where, the plaintiff failed to identify “any provision of [the plan] suggesting he
is entitled to pension or retirement contributions nor has he alleged any facts
about the plan.” No. 13-552, 2015 WL 3938925 at 5 (D.N.J. June 25, 2015),
affd, 650 F. App’x 106 (3d Cir. 2016). In McDonough              ii.   Horizon Blue Cross Blue
Shield of New Jersey, Inc., the court dismissed the plaintiffs claim for
underpayment of benefits under ERISA section 502(a)(1)(B), where the
complaint “fail[ed], under Rule 8(a), to give notice of what [the defendant] did in
contravention of the terms of the health plan and/or in violation of ERISA.” No.
09-571, 2009 WL 3242136 at *3 (D.N.J. Oct. 7, 2009). In Professional
Orthopaedic Associates, PA v. 1199 SETU National Benefit Fund, the Second
Circuit affirmed the district court’s dismissal of the plaintiffs ERISA section
502(a)(1)(B) claim where the complaint alleged that the defendant was “required
to pay the ‘usual, customary and reasonable rates’ for services rendered by the
out-of-network providers   .   .   .   but it fail[ed] to identify any provision in the plan
documents requiring the [defendant] to pay such rates.” 697 F. App’x 39, 41
(2d Cir. 2017).




5       “Based upon Plaintiffs Counsel’s research, readily available databased, and
common sense it is readily apparent that reimbursing less than $3,000.00 for, inter
alia, a lumbar laminectomy and diskectomy at the L4-L5 vertebrae is not within the
reasonable and customary charge for providers in the geographic area of Plaintiff.”
(Compl. ¶ 15).

                                                 10
        It is a plaintiffs duty to cite specific plan provisions that entitle it to
recovery. USC and First Assist have not done so here.
            3. Statute of Limitations
        Because I dismiss this case on other grounds, I do not now reach the
statute-of-limitations issue. Because the dismissal is without prejudice, I
briefly address the issue for the orientation of the parties in connection with
any amended complaint.
        ERISA provides that a participant or beneficiary may bring a civil action
“to recover benefits due to him under the terms of his plan.” 29 U.S.C.
§   1 132(a)(1)(B). The statute, however, does not prescribe any limitations period
for filing such an action. When a statute does not provide a limitations period
for filing a claim, courts borrow the statute of limitations from the most
analogous state-law claim, which in this case is breach of contract. See
Hahnemann Univ. Hosp. u. All Shore, Inc., 514 F.3d 300, 305—06 (3d Cir. 2008).
The default limitations period for Plaintiffs’ claim is six years, which is the
deadline for filing a breach of contract action under New Jersey law. See N.J.
Stat. Ann.   §   2A:14-1. However, because an ERISA plan is a form of contract,
parties may agree to a shorter limitations period, so long as the contractual
period is not unreasonable. See Hahnemann Univ. Hosp., 514 F.3d at 306.
        ERISA grants the Department of Labor the power to promulgate
regulations governing the claims-procedure process. See 29 U.S.C.            §   1133.
Under the auspices of that authority, the Department promulgated a regulation
that provides that plan administrators shall provide a claimant with written
notice of an adverse benefit determination. See 29 C.F.R.        §   2560.503-1(g)(1).
The regulation also requires the plan administrator to set forth a “description of
the plan’s review procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
section 502(a) of the Act following an adverse benefit determination.” Id.
§   2560.503-1(g)(1)(iv).
        Here, the plan’s limitations provision reads as follows:



                                            11
      No lawsuit or legal action of any kind related to a benefit decision
      may be filed by you in a court of law or in any other forum, unless
      ft is commenced within three years of the Plan’s final decision on
      the claim or other request for benefits. If the Plan decides an
      appeal is untimely, the Plan’s latest decision on the merits of the
      underlying claim or benefit request is the final decision date. You
      must exhaust the Plan’s internal Appeals Procedure but not
      including any voluntary level of appeal, before filing a lawsuit or
      taking other legal action of any kind against the Plan.

(DE 21-2 at 15) (italics in original). From the face of the complaint, Plaintiffs’
claim appears to have been filed outside the applicable three-year window and
is therefore time-barred. By January 8, 2016, Anthem had processed the claim,
meaning that the deadline within which to file a lawsuit was January 8, 2019.
However, Plaintiffs did not bring this lawsuit until May 17, 2019—more than
three years after the adverse benefit determination and outside the time
window specified by the plan.
      However, the Third Circuit has taken a strict approach to the issue of
when the running of an ERISA plan’s limitation period is triggered. In Mirza v.
Insurance Administrators of America, Inc., for example, the Third Circuit held
that “[w]hen a letter terminating or denying Plan benefits does not explain the
proper steps for pursuing review of the termination or denial, the Plan’s time
bar for such a review is not triggered.” 800 F.3d 129, 137 (3d Cir. 2015)
(alteration in original) (quoting Epright v. Enutl. Res. Mgmt., Inc. Health &
Welfare Plan, 81 F.3d 335, 342 (3d Cir. 1996)).
      Plaintiffs argue that “there is absolutely no mention of any lawsuit
initiation deadline—much less one imposed by the Plan—for seeking judicial
review” in Anthem’s denial-of-benefits letter. (DE 24 at 8). Anthem notes that
the complaint does not allege the existence of a plan administrator or an
adverse benefit determination. (DE 25 at 7—9). Indeed, the complaint contains
neither—and for Mirza to apply, both elements must be alleged. See 800 F.3d
137—38.




                                         12
       Accordingly, if Plaintiffs move to file an amended complaint, the parties
are advised to brief the time-limitation issue and, in particular, to address
whether Mirza applies.
III.   CONCLUSION
       For the reasons set forth above, the motion to dismiss is GRANTED. The
dismissal is without prejudice to the submission, within 30 days, of a properly
supported motion to amend the complaint.
       A separate order will issue.
Dated: February 18, 2020




                                                             /
                                             Hon. Kevin McNulty
                                             United States District Ju




                                        13
